              Case 6:18-bk-06821-CCJ        Doc 97     Filed 04/22/19    Page 1 of 2



                                        ORDERED.

         Dated: April 18, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov
In re:

Don Karl Juravin,                                            Case No. 6:18-bk-06821-CCJ
                                                             Chapter 7

          Debtor.
                                              /

                       ORDER GRANTING ORE TENUS MOTION
                 BY BURR & FORMAN LLP TO WITHDRAW AS COUNSEL
               FOR THE DEBTOR, ESTABLISHING DEADLINE FOR DEBTOR
         TO RETAIN COUNSEL AND CONTINUING ALL MATTERS TO JUNE 11, 2019

          This case came before the Court for hearing on April 16, 2019, to consider the Objection

by Debtor to Production of Documents by Trustee Pursuant to Subpoena Issued by DCS Real

Estate Investments, LLC (Doc. No. 51), the Objection by Debtor to Production of Documents by

Trustee Pursuant to Subpoena Issued by Bella Collina Property Owner's Association Inc. (Doc.

No. 62), the Omnibus Objection by Debtor to Subpoenas by Trustee and Motion for Protective

Order (Doc. No. 69) and the Objection by Debtor to Subpoenas by Trustee and Motion to Quash

Subpoenas and for Protective Order (Doc. No. 72)(collectively the “Debtor’s Objections”). At the

hearing, Burr & Forman LLP (“Burr & Forman”) made an ore tenus motion to withdraw as counsel

for the Debtor (the “Motion to Withdraw”). The Debtor was not present at the hearing. The
             Case 6:18-bk-06821-CCJ          Doc 97     Filed 04/22/19      Page 2 of 2



interested parties present at the hearing do not oppose the Motion to Withdraw. For the reasons

stated in open court it is:

        ORDERED:

        1.      The Motion to Withdraw is granted.

        2.      The law firm of Burr & Forman is relieved of any further duty as counsel for the

Debtor.

        3.      The Debtor may file an objection to the Motion to Withdraw within 14 days from

the entry of this order.

        4.      Within 45 days from the entry of this order, the Debtor shall either (i) retain new

counsel who files a notice of appearance in this case, or (ii) file a notice stating that the Debtor

intends to proceed pro se in this case.

        5.      All future filings should be served on the Debtor, Don Karl Juravin at 15118 Pendio

Drive, Montverde, FL 34756 until further notice.

        6.      A continued hearing on the Debtor’s Objections (Doc. No. 51, 62, 69, 72) is

scheduled for June 11 , 2019 at 2:00 p.m. in Courtroom 6D, 6th Floor, George C. Young

Courthouse, 400 W. Washington St., Orlando FL 32801, before the Honorable Cynthia C.

Jackson.



The Clerk is directed to serve a copy of this order on all interested parties.




                                                  2
